Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Scott Whitcomb via an interview and email sent on August 11, 2021.
The application has been amended as in the attached proposed amendments.
Allowable Subject Matter
Claims 1, 10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sanderson et al. (US 2010/0116937) teaches (figures 2-5) collapsible and extendable configurations of wing box or other expandable structure (22) with a pair of plates 26 and 28 (Para 0024). The box includes locks (40) to maintain the box (22) in the extended position and include a pair of circular cross section shafts/links (42 and 44) that are hingedly coupled to the plates 26 and 28, respectively. The shafts/links 42 and 44 are also hingedly coupled to each other, forming a central hinged joint (Para 27).
Losinger et al. (US 7,699,270) teaches (figure 4) the flexible region (15) of the wing comprising vertebra bodies/links (61s) with a drive line/bar (62a) attached to vertebra bodies/links (61s) wherein change in the length of the drive line/bar (62a) leads to a rotation or 
Though these references teach some aspects of the claimed invention, it would not be obvious to combine them to come up with the actuator arrangement to move the drive bar such that the actuator can simultaneously adjust the position of the multiplicity of third pivots. Also, using a single drive bar instead of a multiple drive bar i.e., one for each vertebrae/link will change the scope of Sanderson et al.’s teaching. Thus, it would not have been obvious to modify these references to arrive at the claimed invention without the use of impermissible hindsight.
Claims 2 and 5-9 are allowable due to dependency on claim 1. 
Claim 11 is allowable due to dependency on claim 10.
Claims 15-16 are allowable due to dependency on claim 13.
Claims 18-19 are allowable due to dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/24/2021